Case 1:19-cv-21761-WPD Document 99 Entered on FLSD Docket 03/18/2020 Page 1 of 23



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

    MICHAEL PARIS, as Personal
    Representative of the Estate of
    HENRY PARIS, JR., deceased,             CASE NO.: 19-21761-CIV-Dimitrouleas
    CHRISTIE HEGEL, and
    ROLANDO HERNANDEZ
                                            CLASS ACTION
            Plaintiffs,
    v.

    PROGRESSIVE AMERICAN
    INSURANCE COMPANY, and
    PROGRESSIVE SELECT
    INSURANCE COMPANY,

          Defendants.
    ____________________________

                           PLAINTIFFS’ MOTION FOR
         CLASS CERTIFICATION AND INCORPORATED MEMORANDUM OF LAW
Case 1:19-cv-21761-WPD Document 99 Entered on FLSD Docket 03/18/2020 Page 2 of 23



                                           I.      INTRODUCTION
           Plaintiffs Michael Paris, Christie Hegel, and Rolando Hernandez (“Plaintiffs”) file this Motion
   for Class Certification and seek an order certifying the proposed Classes as defined herein, pursuant
   to Federal Rule of Civil Procedure 23. All preconditions for class certification set forth in Rule 23(a)
   are satisfied, and class treatment is proper through Rule 23(b). See Fed. R. Civ. P. 23(a) (numerosity,
   commonality, typicality, and adequacy), and (b)(3) (predominance and superiority).
           It is difficult to conceive of a case more suitable for class treatment – indeed, this Court
   certified for class treatment materially-similar cases in Roth and Joffe notwithstanding hurdles to
   certification in those cases that do not exist here. This case is a straightforward breach of contract –
   Defendants Progressive American Insurance Co. and Progressive Select Insurance Co. (“Defendants”
   or “Progressive”) promised to pay their insureds the actual cash value (“ACV”) of their vehicles in the
   event of a total loss. The ACV of a vehicle includes costs necessary to replace the vehicle, including
   Sales Tax and title and registration transfer fees (“Transfer Fees”), which are mandatory costs imposed
   by the State of Florida at a flat rate. All Class Members insured their vehicles under uniform and
   materially-identical policy forms (the “Policy”), and questions related to both liability and damages are
   not only common, they are identical. Because the Policy, laws, damages, and obligations in this
   litigation are identical for all Class Members, resolution of Plaintiffs’ claims will resolve virtually the
   entire claim of all members of the proposed Classes in a single stroke. Plaintiffs respectfully submit
   this case is quintessentially suitable for class treatment, and request this Court enter an Order certifying
   the Classes as defined herein, appointing Plaintiffs as Class Representatives and the undersigned as
   Class Counsel, and directing the parties to submit a Notice plan under Fed. R. Civ. P. 23(c).
                        II.     FACTUAL BACKGROUND AND ALLEGATIONS
       A. Every Class Member Is Owed ACV, Including Sales Tax and Transfer Fees, and Every
          Class Member Was Underpaid
       Defendants provide private-passenger property damage auto coverage to insureds in Florida. As
   outlined in the Third Amended Complaint (“TAC”), Defendants systematically underpaid Plaintiffs
   and thousands of other putative Class Members amounts Defendants owed for Sales Tax and/or
   Transfer Fees. TAC (Doc. 95) at ¶ 2.




                                                        1
Case 1:19-cv-21761-WPD Document 99 Entered on FLSD Docket 03/18/2020 Page 3 of 23



             Plaintiffs’ materially identical policies (Exh. A), 1 under the section entitled “DAMAGE TO A
   VEHICLE,” states Defendants will pay for sudden, direct, and accidental loss to a covered vehicle.
   Policy at 15. In the same section, under a provision entitled “Limits of Liability,” Defendants state the
   relevant limit of liability for loss is the ACV of the damaged property. Id. at 19.
             According to the Policy, ACV is “determined by the market value, age, and condition of the
   vehicle at the time the loss occurs.” Id. at 20. The policy language does not (1) exclude Sales Tax or
   Transfer Fees from ACV, nor (2) contain any provision deferring or conditioning payment of Sales
   Tax or Transfer Fees for any purpose whatsoever. See Exh. B (Michael Riva 30(b)(6) Deposition
   Transcript) (“Riva Dep.”) at 72-73. Moreover, the Policy makes no distinction between owned,
   financed, or leased vehicles – to the contrary, the Policy defines them the same and promises precisely
   the same coverage. See, generally, Policy; see also Exh. C (“Erickson Decl.”) at 4-6. Plaintiffs possessed
   coverage under uniform policy provisions for comprehensive and collision coverage, and, along with
   all other similarly-situated insureds with identical coverage provisions and policies, were systematically
   underpaid for their total loss claims. TAC at ¶¶15, 61.
             Moreover, discovery to date demonstrates that Defendants


                                                                                                Thus, every
   member of the Classes is owed $79.85 in Transfer Fees. As to owned and financed vehicles,




                                                     If the vehicle is leased, however,




         Moreover, if an insured retains the salvaged vehicle,
                         Nothing in the Policy permits Defendants (




                                  Rather, Plaintiffs allege all insureds are owed precisely the same thing –
   Sales Tax of 6% (plus any applicable surtax) of the adjusted value of the vehicle and Transfer Fees of


   1
       As set forth herein,

   Plaintiffs attach form 9610A to exemplify the materially-identical policy language.


                                                       2
Case 1:19-cv-21761-WPD Document 99 Entered on FLSD Docket 03/18/2020 Page 4 of 23



   $79.85. TAC at ¶47. Thus, all members of the Classes were underpaid Transfer Fees, and some are
   owed the difference in Sales Tax between the amount owed (6% plus local surtax) and the amount
   actually paid (which could be $0.00).
           Plaintiffs’ total loss claim experiences typify those of the Class Members.
                                  the claim payment amount included full Sales Tax but did not include
   any amount for Transfer Fees. See Exh. D (Paris Settlement Letter). Mr. Hernandez, however, not
   only did not receive Transfer Fees, but was also was significantly underpaid Sales Tax. Exh. E
   (Hernandez Settlement Letter) (indicating $142.56 in sales tax on adjusted vehicle value of $41,400.73).
   Ms. Hegel also did not receive Transfer Fees and was significantly underpaid Sales Tax. Exh. F (Hegel
   Settlement Letter) (indicating $156.48 in sales tax on adjusted vehicle value of $33,400.96). 2




       B. Defendants Utilize Policy Forms Providing the Same Coverage, Including Coverage
          for Sales Tax and Transfer Fees Without Precondition
           Importantly, Defendants confirmed


                                            Moreover, discovery confirms Defendants can specifically




                                                                    Progressive’s data confirms there are
   over          Class Members – insureds who suffered a total loss to their insured vehicles and were
   not paid Transfer Fees or, in some cases, the full amount of Sales Tax owed as part of the ACV
   payment. Id. at 12-13 (number of total-loss claims during relevant time period).




   2
    Progressive labels the $33,400.96 as the ACV amount, but Plaintiffs contend it is not because it does
   not include Sales Tax or Transfer Fees. Progressive’s process is to


                                                                                               Progressive
   considers this                to be the vehicle’s ACV, as seen by the fact that the
   amount in Exhibit G is the same as the ACV amount in Exhibit F. Plaintiffs, however, refer to this
                   amount as the adjusted vehicle value, and alleges that Sales Tax and Transfer Fees
   must be added to this amount, which then constitutes the vehicle’s ACV.


                                                      3
Case 1:19-cv-21761-WPD Document 99 Entered on FLSD Docket 03/18/2020 Page 5 of 23



           Transfer Fees necessary to replace the vehicle are imposed at set rates unchanged during the
   relevant time period. See Exh. I (“Matera Decl.”) at ¶¶11-17. Florida law requires every vehicle to be
   legally titled. See § 319.21(3) Fla. Stat. (2019). A person does not acquire marketable title, or otherwise
   own the vehicle at all, unless he or she transfers title to their name, nor can they legally operate the
   vehicle. See § 319.22 Fla. Stat. (2019). To transfer title – and thus comply with such requirements –
   insureds must pay a fee, which is derived from several component parts and amounts to $75.25. Matera
   Decl. at ¶¶11-12. 3 Additionally, an insured cannot legally operate the vehicle unless he or she complies
   with the statutory requirement to legally register the vehicle, see § 320.02(1) Fla. Stat. (2019), for which
   an insured must pay (at minimum) a transfer fee of $4.60. Id. at ¶¶13, 16-17. Further, Florida law
   imposes Sales Tax of 6% on every vehicle transaction, Fla. Stat. § 212.08, and many counties impose
   a surtax of 0.5% to 2% on the first $5,000.00 of the transaction.
           Thus, Sales Tax and Transfer Fees are necessary replacement costs – and therefore part of the
   ACV of an insured vehicle – and apply equally to all members of the proposed Classes.
       C. ACV Includes Sales Tax and Transfer Fees Without Precondition
           Under well-established Florida law, ACV equates to market value measured as replacement
   costs less depreciation. Am. Reliance Ins. Co. v. Perez, 689 So. 2d 290, 291 (Fla. 3d DCA 1997) (finding
   ACV unambiguously means market value and is calculated as replacement costs less depreciation);
   Trinidad v. Fla. Peninsula Ins. Co., 121 So. 3d 433, 438, 443 (Fla. 2013) (same). This is consistent with
   Defendants’ Policy, which explains that ACV is determined by market value, along with vehicle age
   and condition. Policy at 20. As explained in Perez, there are three ways of measuring market value, and
   the ACV method of measurement is replacement costs less depreciation. 689 So. 2d at 291.
           Moreover, Florida law proscribes conditioning payment of ACV on amounts paid, if any, in
   the past, Mills v. Foremost Ins. Co., 511 F.3d 1300, 1305 (11th Cir. 2004) (insurers, under an ACV policy,
   cannot condition payment on amounts incurred by insured on replacement property), or on amounts
   paid, if any, in the future. See Balboa Ins. Co. v. Harry Lee Motors, Inc., 439 So. 2d 311 (Fla. 3d DCA 1983)
   (insurers, under an ACV policy, cannot condition payment on amounts insured paid for vehicle in the
   past). As explained in the context of automobiles, including by this Court, this means insurers cannot
   condition ACV amount on whether a vehicle is owned/financed or leased. See Roth v. GEICO Gen.
   Ins. Co., 2018 U.S. Dist. LEXIS 226554 (S.D. Fla. Jun. 13, 2018); Sos v. State Farm Mut. Auto. Ins. Co.,


   3
     There are other fees which are optional or non-mandatory – for example, consumers can pay
   additional fees for specialty plates or duplicate copies or to record a lien. Id. Plaintiffs do not believe
   insurers are liable for such optional fees, as they are not necessary to replace a vehicle.


                                                        4
Case 1:19-cv-21761-WPD Document 99 Entered on FLSD Docket 03/18/2020 Page 6 of 23



   396 F. Supp. 3d 1074 (M.D. Fla. 2019). And as noted above, the Policy makes no distinction between
   owned, financed, and leased vehicles, but instead defines them the same. Erickson Decl. at 4-6.
                                           III.      PROPOSED CLASS
            Plaintiffs seek to certify the following Classes, with Plaintiffs Paris and Hernandez
   representing the Progressive American Class, and Plaintiff Hegel representing the Progressive Select
   Class:
            Progressive American Class
            All insureds, under any Florida policy issued by Progressive American covering a
            vehicle with private-passenger auto physical damage coverage for comprehensive or
            collision loss, who made a first-party claim determined to be a total loss, and whose
            total-loss payment did not include payment for Transfer Fees and/or included a
            payment (if any) for Sales Tax of less than 6% of the adjusted vehicle value, within the
            five year time period prior to the date on which this lawsuit was filed until the date of
            any certification order.

            Progressive Select Class
            All insureds, under any Florida policy issued by Progressive Select covering a vehicle
            with private-passenger auto physical damage coverage for comprehensive or collision
            loss, who made a first-party claim determined to be a total loss, and whose total-loss
            payment did not include payment for Transfer Fees and/or where the Sales Tax
            amount (if any) was less than 6% of the adjusted vehicle value (plus any applicable
            surtax), within the five year time period prior to the date on which this lawsuit was
            filed until the date of any certification order.

                                               IV.     ARGUMENT
            A district court has broad discretion in determining class certification. See, e.g., Washington v.
   Brown & Williamson Tobacco Corp., 959 F.2d 1566, 1569 (11th Cir. 1992). To certify a class, the named
   plaintiff must have standing, all Rule 23(a) requirements must be satisfied, and at least one Rule 23(b)
   subsection must be satisfied. See, e.g., Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1265 (11th Cir. 2009).
   Courts should analyze the merits of the pleadings to the extent necessary to determine whether the
   Rule 23 requirements are satisfied, see, e.g., Ohio State Troopers Ass'n v. Point Blank Enters., 347 F. Supp.
   3d 1207, 1218 (S.D. Fla. 2018), but not to “engage in free-ranging merits inquiries at the certification
   stage.” Cox v. Cmty. Loans of Am. Inc., 625 Fed. Appx. 453, 455 (11th Cir. 2015) (citation omitted).
       A. The Class Certification Threshold Requirements are Satisfied
            To certify a case for class treatment, courts must find two threshold requirements are met:
   first, that the proposed representative possesses standing to assert each claim, and second, that the
   class is adequately defined and ascertainable.
              i.    Plaintiffs Possess Standing to Assert their Claims


                                                        5
Case 1:19-cv-21761-WPD Document 99 Entered on FLSD Docket 03/18/2020 Page 7 of 23



           The first threshold question is whether the plaintiff possesses Article III standing to press each
   claim, which in this case is breach of contract. See Griffin v. Dugger, 823 F.2d 1476, 1482 (11th Cir.
   1986); J W v. Birmingham Bd. of Educ., 904 F.3d 1248, 1272 (11th Cir. 2018) (that a suit is brought as a
   class action “adds nothing to the question of standing”).
           To satisfy Article III, a plaintiff must allege a redressable injury-in-fact that is traceable to the
   defendant’s conduct. Miccosukee Tribe of Indians v. Florida State Athletic Comm'n, 226 F.3d 1226, 1228
   (11th Cir. 2000) (setting forth the three-part test for constitutional standing). For a breach of contract
   claim, “Florida law requires the plaintiff to plead and establish: (1) the existence of a contract; (2) a
   material breach of that contract; and (3) damages resulting from the breach.” Vega, 564 F.3d at 1272.
   Each plaintiff alleges the contract was breached by Progressive’s lack of payment of Transfer Fees,
   and Hegel and Hernandez for underpayment of Sales Tax. TAC at ¶¶25, 33, 41. By alleging Defendants
   breached its contract by failing to pay the full ACV of her insured vehicle, thereby damaging them in
   the amount of at least $79.85, Plaintiffs established Article III standing. See Venerus v. Avis Budget Car
   Rental, LLC, 723 Fed. Appx. 807, 813-14 (11th Cir. 2018); Debernardis v. IQ Formulations, LLC, 942
   F.3d 1076, 1084 (11th Cir. 2019) (“Certainly, an economic injury qualifies as a concrete injury.”).
             ii.   The Class Is Adequately Defined and Ascertainable
           Before embarking on the Rule 23 analysis, a plaintiff must show the class is adequately defined
   and clearly ascertainable. The Eleventh Circuit has not confirmed the standard for ascertainability in
   this Circuit, 4 but Plaintiff easily satisfies the unpublished standard. “An identifiable class exists if its
   members can be ascertained by reference to objective criteria.” Bussey v. Macon Cnty. Greyhound Park,
   Inc., 562 Fed. Appx. 782, 787 (11th Cir. 2014) (quotations omitted). These objective criteria should
   “allow for class members to be identified in an administratively feasible way.” Karhu v. Vital
   Pharmaceuticals, Inc., 621 Fed. Appx. 945, 946 (11th Cir. 2015).
           Ascertainability is a preliminary inquiry (to consider whether there is a means of later
   identifying class members) before embarking on an analysis of the Rule 23 requirements for class


   4
     In Ocwen Loan Services, LLC v. Belcher, 2018 U.S. App. LEXIS 18088 at *3 (11th Cir. June 29, 2018),
   the Eleventh Circuit noted there is a circuit split as to whether “a plaintiff must demonstrate an
   ‘administratively feasible’ method for determining class membership,” and that the Court “has yet to
   address this split in a published opinion.” While for purposes of this Motion, Plaintiffs assume the
   heightened standard applies, Plaintiffs believe it is an atextual requirement better analyzed within the
   framework of the actual textual requirements rather than as a freestanding precondition. Until and
   unless Congress adds an administrative-feasibility requirements, Plaintiffs respectfully submit courts
   should “apply, not amend, the work of the People’s representatives.” Henson v. Santander Consumer USA
   Inc., 137 S. Ct. 1718, 1726 (2017).


                                                        6
Case 1:19-cv-21761-WPD Document 99 Entered on FLSD Docket 03/18/2020 Page 8 of 23



   certification. See Little v. T-Mobile, USA, Inc., 691 F.3d 1302, 1304 (11th Cir. 2012). Consideration of
   ascertainability “better prepares a district court to ‘direct to class members the best notice that is
   practicable under the circumstances[,]’” Byrd v. Aaron's Inc., 784 F.3d 154, 165 (3d Cir. 2015) (quoting
   Fed. R. Civ. P. 23(c)(2)(B)), including direct notice to class members who can be identified via
   “reasonable efforts” – implying, of course, that some class members may not be subject to
   identification until a claims’ process. Because ascertainability is designed to aid the determination of
   whether proper notice is directed to class members, ascertainability is a “narrow inquiry”. Reyes v. BCA
   Fin. Servs., 2018 U.S. Dist. LEXIS 106449, at *28-30 (S.D. Fla. Jun. 26, 2018).
           Here, there is no question the class is ascertainable. Progressive testified




                                                                                                    Even if a file-
   by-file review were necessary to identify class members, such a fact would not preclude class treatment,
   because identification would be based on objective criteria, and the file-by-file review would be to
   determine class membership, not the merits of the claim. See Ocwen, 2018 U.S. App. LEXIS 18088, at
   *11 (“the district court was within its discretion to reason, as it did, that ‘file-by-file review’ does not
   necessarily amount to ‘file-by-file trial.’”); In re Delta/AirTran Baggage Fee Antitrust Litig., 317 F.R.D.
   675, 680 (N.D. Ga. 2016) (“As numerous district and circuit courts have recognized, ‘the size of a
   potential class and the need to review individual files to identify its members are not reasons to deny
   class certification.’”) (quoting Young v. Nationwide Mut. Ins. Co., 693 F.3d 532, 539-40 (6th Cir. 2012)).
           Not only will Progressive’s records confirm Class Members’ identification, they are based on
   objective definition criteria – i.e., when the accident occurred, whether it was determined to be a total-
   loss, whether Sales Tax and/or Transfer Fees were paid – and not on subjective criteria, such as state
   of mind. Compare, e.g., Bussey, 562 F. App’x at 787 (“An identifiable class exists if its members can be
   ascertained by reference to objective criteria.”), and Cox v. Porsche Fin. Servs., 330 F.R.D. 322, 331 (S.D.


   5



                                                                                because they need only show the
   class is ascertainable, not that it is already ascertained. See, e.g., Bush v. Calloway Consol. Group River City,
   Inc., 2012 U.S. Dist. LEXIS 40450 at *11 (M.D. Fla. Mar. 26, 2012) (“Class members need not actually
   be ascertained prior to certification” (citations omitted)).


                                                          7
Case 1:19-cv-21761-WPD Document 99 Entered on FLSD Docket 03/18/2020 Page 9 of 23



   Fla. 2018) (payment data is objective criteria), and Dear v. Q Club Hotel, LLC, 2016 U.S. Dist. LEXIS
   180873, at *5 (S.D. Fla. Dec. 8, 2016) (dates on which relevant incidents occurred is objective criteria),
   and Young, 693 F.3d at 539 (identifying “classic categories” of objective criteria, including location of
   insured property and amount of sales tax charged), with Conigliaro v. Norwegian Cruise Line, No. 05-
   21584-CIV-ALTONAGA/Tur, 2006 U.S. Dist. LEXIS 95576, at *20 (S.D. Fla. Aug. 31, 2006) (“A
   class is not sufficiently definite where membership in the class is contingent on the state of mind of
   the prospective class members.” (internal quotations and alterations omitted).
             Class membership is not only based on objective criteria, it is determined by objective evidence
   in Defendants’ possession; thus, class membership can be reliably proven and is not dependent on the
   “say-so” of putative class members. See Karhu, 621 Fed. Appx. at 948 (justifying imposition of
   administrative feasibility requirement because forcing defendants to accept assertions without
   evidence of membership would implicate due-process). Here, class membership is proven by objective
   evidence, and therefore evidence that can be tested – namely,
                                                                                                  – and there
   is consequently no question that whether a person is bound by any judgment will be easily
   determinable. See AA Suncoast Chiropractic Clinic, P.A. v. Progressive Am. Ins. Co., 321 F.R.D. 677, 685
   (M.D. Fla. 2017) rev’d on other grounds 938 F.3d 1170 (11th Cir. 2019) (finding class to be ascertainable
   where Plaintiffs set forth a reasonable explanation of why they believe the information necessary for
   class member identification may be extracted from Defendants’ records without undue difficulty). The
   ascertainability requirement is clearly satisfied. 6
             Moreover, the Classes are adequately defined. See Perez v. Metabolife Int'l, Inc., 218 F.R.D. 262,
   269 (S.D. Fla. 2003) (class definition should not be overly broad, amorphous, or vague). Because every
   Class Member, at minimum, was not paid Transfer Fees, the Classes are not overbroad. See Terrill v.


   6
       Plaintiffs do not believe

                                    ut, to the extent this Court finds it necessary, Mr. Martin’s declaration
   demonstrates it is easy to do so. Exh. J (Martin Decl.) at ¶¶23-29. Mr. Martin can do so without access
   to any claims’ files, and thus a file-by-file review is unnecessary. However, even if a file-by-file review
   were necessary to identify some class members, such a fact would not preclude class treatment. See,
   e.g., Joffe v. Geico Indem. Ins. Co., 2019 U.S. Dist. LEXIS 176117, at *10 n.1 (S.D. Fla. Jul. 30, 2019)
   (“Some file-by-file manual review does not preclude class treatment.”). Importantly, Progressive
   confirmed



                                                          8
Case 1:19-cv-21761-WPD Document 99 Entered on FLSD Docket 03/18/2020 Page 10 of 23



   Electrolux Home Prods., 295 F.R.D. 671, 684 (S.D. Ga. 2013) (class definition tailored to include those
   who suffered harm as alleged in complaint is not overbroad) rev’d on other grounds 2016 U.S. App. LEXIS
   5112 (11th Cir. Mar. 21, 2016). And Progressive cannot claim the Classes are failsafe because class
   membership is not defined by reference to the merits of the claim – failure to pay Sales Tax and/or
   Transfer Fees may or may not constitute a breach, and class membership is not defined such that
   membership depends on whether this Court determines a breach occurred. See Alhassid v. Bank of Am.,
   N.A., 307 F.R.D. 684, 694 (S.D. Fla. 2015) (“Plaintiffs’ defective proposed class definitions are
   potentially curable…instead of identifying class members as [anyone] “charged by Nationstar for
   property inspection fees [] more times in a one year period” than legally allowable, “Plaintiffs could
   simply define class membership by specific reference to [the] alleged improper property inspection fee
   assessment — i.e., more than twelve times in a one-year period.”). Finally, because it is clear who is
   and is not a member of the Classes, the class definition is not vague or amorphous. See, e.g., Teahl v.
   Lazy Flamingo, Inc., 2016 U.S. Dist. LEXIS 99440, at *15-16 (M.D. Fla. Jun. 21, 2016) (class was not
   vague because it made clear who qualified as a class member and was not difficult to apply).
           As this Court previously held in similar total-loss litigation, the threshold requirement that the
   class be adequately defined and clearly ascertainable is satisfied here. Roth, 2018 U.S. Dist. LEXIS
   226658, at *9 n.1; Joffe, 2019 U.S. Dist. LEXIS 176117, at *10 n.1.


                                                                                                 .
       B. The Proposed Classes Satisfies the Rule 23(a) Requirements
           After considering the threshold issues, “the analysis shifts to the requirements of Fed. R. Civ.
   P. 23.” United Wis. Servs. v. Abbott Labs. (In re Terazosin Hydrochloride Antitrust Litig.), 220 F.R.D. 672,
   684 (S.D. Fla. 2004). First, a plaintiff must satisfy the Rule 23(a) requirements: numerosity,
   commonality, typicality, and adequacy. Id.
              i.   The Classes Are Sufficiently Numerous
           The purpose of the numerosity inquiry is to determine “whether joinder of proposed class
   members is impractical.” Armstead v. Pingree, 629 F. Supp. 273, 279 (M.D. Fla. 1986). In the Eleventh
   Circuit, “‘[g]enerally, less than twenty-one is inadequate, more than forty adequate.’” Cheny v. Cyberguard
   Corp., 213 F.R.D. 484, 490 (S.D. Fla. 2003) (quotation omitted). Here, data produced by Defendants
   shows that there are over            Class Members of the proposed Classes –


                                                            . The numerosity requirement is easily satisfied.


                                                        9
Case 1:19-cv-21761-WPD Document 99 Entered on FLSD Docket 03/18/2020 Page 11 of 23



             ii.   There Are Questions of Law and Fact Common to the Classes
           “Commonality requires that there be at least one issue whose resolution will affect all or a
   significant number of the putative class members.” Williams v. Mohawk Indus., Inc., 568 F.3d 1350, 1355
   (11th Cir. 2009). Satisfying the commonality requirement is a “low hurdle” under Rule 23(a)(2). Id. at
   1356. “Plaintiffs’ legal claims need not be completely identical and factual differences concerning
   treatment or damages will not defeat a finding of commonality.” Martinez v. Wells Fargo Bank, N.A. (In
   re Checking Account Overdraft Litig.), 307 F.R.D. 630, 640 (S.D. Fla. 2015). “This part of the rule does
   not require that all the questions of law and fact raised by the dispute be common or that the common
   questions of law or fact predominate over individual issues.” Vega, 564 F.3d at 1268 (internal
   quotations and citations omitted).
           Commonality is satisfied in this case because whether Defendants breached the form Policies
   by failing to pay Sales Tax and/or Transfer Fees on Florida first-party total loss claims is a common
   question of law, for which interpretation of the uniform Policy language across the entire putative
   Classes will provide a common answer. See, e.g., See Allapattah v. Exxon Corp., 333 F.3d 1248, 1261
   (11th Cir. 2003) (commonality established where the court interpreted materially similar contracts);
   Sacred Heart Health Sys. v. Humana Mil. Healthcare Servs., 601 F.3d 1159, 1171 (11th Cir. 2010) (“It is the
   form contract, executed under like conditions by all class members, that best facilitates class
   treatment.”); Mills v. Foremost Ins. Co., 269 F.R.D. 663, 671 (M.D. Fla. 2010) (Commonality requirement
   “will often be satisfied in cases of form contracts such as insurance policies , so long as the policy
   documents are uniform or largely the same throughout the case.”) (emphasis added).




           This litigation revolves around whether the Policy requires payment of Sales Tax and Transfer
   Fees. Resolution of that common issue is the crux of this case and is “one issue whose resolution will
   affect all or a significant number of the putative class members.” Williams, 568 F.3d at 1355. Even
   were this the only common question, it would satisfy the commonality requirement. Wal-Mart Stores,
   Inc. v. Dukes, 564 U.S. 338, 359 (2011) (“[F]or purposes of Rule 23(a)(2) ‘[e]ven a single [common]
   question’ will do[.]”) (quotation omitted).


                   Id.; see also Paxton v. Union National Bank, 688 F.2d 552, 561 (8th Cir. 1982) (The
   commonality requirement is satisfied “where the question of law linking the class members is


                                                       10
Case 1:19-cv-21761-WPD Document 99 Entered on FLSD Docket 03/18/2020 Page 12 of 23



   substantially related to the resolution of the litigation even though the individuals are not identically
   situated.”); CV Relt, Inc. v. Levy, 144 F.R.D. 690, 696 (S.D. Fla. 1992) (“Factual differences concerning
   treatment of damages will not defeat a finding of commonality.”).




                                               Thus, the critical question in this litigation is how ACV should
   be interpreted, the resolution of which will resolve a substantial element of every Class Member claim.
           Importantly, this same common issue was easily found to satisfy the Rule 23(a)(2) requirement
   in virtually identical total-loss class actions, including by this Court. See Jones v. Gov’t Emples. Ins. Co.,
   2019 U.S. Dist. LEXIS 58201, at *11 (M.D. Fla. Apr. 4, 2019) (“whether GEICO breached its
   contractual obligations [] by not paying [Transfer Fees] is common to all putative class members…”)
   (citation omitted); Sos v. State Farm Mut. Auto. Ins. Co., 2019 U.S. Dist. LEXIS 139680, at *10 (M.D.
   Fla. May 2, 2019) (same, including sales tax); Roth, 2018 U.S. Dist. LEXIS 226658, at *9 (same).
             iii.   Plaintiff’s Claim Is Typical of the Classes’ Claim
           To demonstrate typicality, a plaintiff should “demonstrate that a ‘sufficient nexus exists
   between the legal claims of the named class representatives and those of individual class members to
   warrant class certification.’” A&M Gerber Chiropractic LLC v. GEICO Gen. Ins. Co., 321 F.R.D. 688,
   698 (S.D. Fla. 2017) (quotation omitted). Thus, “‘[t]he claim of a class representative is typical if the
   claims or defenses of the class and the class representative arise from the same event or pattern or
   practice and are based on the same legal theory.’” Id. (quoting Williams, 568 F.3d at 1356-57).
           Defendants’ practices described herein are uniform and Plaintiffs’ claims are based on the
   same legal theory—their identical policy language insurance contracts with Progressive were materially
   breached because ACV includes costs reasonably likely to be incurred without precondition. See Hines
   v. Widnall, 334 F.3d 1253, 1256 (11th Cir. 2003) (“[T]ypicality measures whether a significant nexus
   exists between claims of the named representative and those of the class at large.”); County of Monroe v.
   Priceline.com, Inc., 265 F.R.D. 659, 668 (S.D. Fla. 2010) (typicality met where class representative’s claim
   was premised on the same injury as class members and subject to class-wide proof). Moreover,
                                                                                                    , and their claim
   is based on the same theory and is subject to the same defenses, meritorious or not. Williams, 568 F.3d
   at 1356-57. Moreover, the presence of a unique defense or factual circumstance does not preclude a
   finding of typicality unless it is likely to be central to the litigation. Kornberg v. Carnival Cruise Lines, Inc.,
   741 F.2d 1332, 1337 (11th Cir. 1984) (“A factual variation will not render a class representative’s claim


                                                           11
Case 1:19-cv-21761-WPD Document 99 Entered on FLSD Docket 03/18/2020 Page 13 of 23



   atypical unless the factual position of the representative markedly differs from that of other members
   of the class.”). Here, there is no evidence of unique claims or defenses precluding a typicality finding.
           Finally, and as before, it is significant that courts, including this Court, have found in virtually
   identical ACV class actions that the plaintiffs’ claims were typical of class members’ claims. See Jones,
   2019 U.S. Dist. LEXIS 58201, at *12 (“The named Plaintiffs’ claims are typical of the putative class
   [because they] involve the alleged breach of identical contractual provisions pursuant to GEICO’s
   standard practice” of not including Transfer Fees in ACV payments); Sos, 2019 U.S. Dist. LEXIS
   139680, at *12 (same as to sales tax and Transfer Fees); Roth, 2018 U.S. Dist. LEXIS 226658, at *10
   (typicality satisfied because plaintiff was insured under identical policy terms, suffered the same injury,
   and based her claim on the same theories of liability as the class); Joffe, 2019 U.S. Dist. LEXIS 176117,
   at *11-12 (same). Typicality is similarly satisfied here.
             iv.    Plaintiffs and Counsel Are Adequate Class Representatives
           Finally, Rule 23(a) requires that the representative parties have and will continue to “fairly and
   adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). Fulfilling this requirement
   mandates that: (i) the class representative possesses no interests antagonistic to the class, and (ii) class
   counsel is competent. Kirkpatrick v. J.C. Bradford & Co., 827 F.2d 718, 726-28 (11th Cir. 1987).
           Plaintiffs are committed to protecting the interests of the Classes by prosecuting the action,
   as seen by their prosecution of the claim through the counsel they retained and engagement in the
   discovery process. See Prindle v. Carrington Mortg. Servs., LLC, 2016 U.S. Dist. LEXIS 112881, at *19-20
   (M.D. Fla. Aug. 24, 2016). There is no suggestion any conflict of interests exists, and there is no threat
   that action in this litigation could benefit some class members while harming others. Valley Drug Co.
   v. Geneva Pharms., Inc., 350 F.3d 1181, 1189 (11th Cir. 2003) (a conflict precluding class representation
   addresses situations where “some party members claim to have been harmed by the same conduct
   that benefitted other members of the class.”).
           Plaintiffs’ counsel is experienced in litigating class actions and complex litigation, including
   successfully litigating class actions with substantially similar issues. Exh. K (Phillips Decl.); see also Joffe,
   2019 U.S. Dist. LEXIS 176117, at *13 (counsel’s experience in class action litigation supported finding
   of adequacy). 7 Further, class counsel possess the resources to litigate the claim. Id. Thus, Plaintiffs
   and class counsel will protect the interests of the class and adequately prosecute the claim.
       C. Class Treatment Is Appropriate Pursuant to Rule 23(b)

   7
    Notably, three of the attorneys this Court found adequate in the Roth and Joffe litigation – Ed
   Normand, Chris Lynch, and Jacob Phillips – are among the undersigned here.


                                                          12
Case 1:19-cv-21761-WPD Document 99 Entered on FLSD Docket 03/18/2020 Page 14 of 23



           Plaintiffs seek certification pursuant to Rule 23(b)(3), which permits class treatment where
   “questions of law or fact common to the members of the class predominate over any questions
   affecting only individual members, and…[class treatment] is superior to other available methods for
   the fair and efficient adjudication of the controversy.” Fed. R. Civ. P. 23(b)(3).
              i.   Common Issues Predominate Over Any Individual Issues
           “Determining whether common questions of law or fact predominate over questions affecting
   only individual members…requires a showing that ‘the issues in the class action that are subject to
   generalized proof...predominate over those issues that are subject only to individualized proof.’” Bowe
   v. Pub. Storage, 318 F.R.D. 160, 176 (S.D. Fla. 2015) (quoting Jackson v. Motel 6 Multipurpose, Inc., 130
   F.3d 999, 1005 (11th Cir. 1997)). An absence of individual issues is not necessary. See, e.g. Klay v.
   Humana, Inc., 382 F.3d 1241, 1254 (11th Cir. 2004) (“it is not necessary that all questions…be common,
   but only that some questions are common and that they predominate over individual questions”).
           Notably, courts routinely find predominance in cases involving interpretation of uniform
   material insurance provisions. See, e.g., Leszczynski v. Allianz Ins., 176 F.R.D. 659, 675 (S.D. Fla. 1997)
   (“A legal determination as to whether the [auto] policy in question covers claimants in this factual
   situation is the predominant question of interest among the class members.”); Powers v. Govt. Employees
   Ins. Co., 192 F.R.D. 313, 318 (S.D. Fla. 1998) (common issues predominated for a state class involving
   an insurer’s breach of its policies by recovering under subrogation claims). 8 Here, the predominate
   common issue is whether Defendants’ ACV policies include coverage for Sales Tax and Transfer Fees
   without precondition,




                                   . See, e.g., Carriuolo v. GM Co., 823 F.3d 977, 988 (11th Cir. 2016) (that
   certain questions may be common to some but not all class members does not defeat predominance;
   at most, it might merit creation of subclasses). Thus, it contributes to a finding of predominance.


   8
    In fact, as one court pointed out, claims arising from interpretations of a form contract appear to
   present the classic case for class treatment because “the account agreements at issue [ ] are uniform
   form contracts offered on a take-it-or-leave it basis that were not the product of any individual
   negotiation.” Martinez v. Wells Fargo Bank, N.A. (In re Checking Account Overdraft Litig.), 307 F.R.D. 630,
   648 (S.D. Fla. 2015) (distinguishing Sacred Heart, 601 F.3d at 1171 (“It is the form contract, executed
   under like conditions by all class members, that best facilitates class treatment.”)).


                                                       13
Case 1:19-cv-21761-WPD Document 99 Entered on FLSD Docket 03/18/2020 Page 15 of 23



   Instructive on this point is the Eleventh Circuit’s guidance on how to categorize common and
   individual issues for purposes of determining predominance: “To determine whether the requirement
   of predominance is satisfied, a district court must first identify the parties’ claims and defenses and
   their elements” and then “classify these issues as common questions or individual questions by
   predicting how” the elements will be proved. Brown v. Electrolux Home Products, Inc., 817 F. 3d 1225,
   1234 (11th Cir. 2016). Such analysis can be clarified by considering what the effect would be if the
   addition or subtraction of Class Members would significantly impact the evidence necessary to resolve
   the claim. See Vega, 564 F.3d at 1270 (“If…the addition of more plaintiffs leaves the quantum of
   evidence introduced by the plaintiffs as a whole relatively undisturbed, then common issues are likely
   to predominate.”).
           The elements of a breach of contract claim in Florida is (1) a valid contract; (2) a material
   breach; and (3) damages. See Mettler, Inc. v. Ellen Tracy, Inc., 648 So. 2d 253, 255 (Fla. Dist. Ct. App.
   1994). The “valid contract” element is satisfied by common proof – namely, Progressive’s testimony
   that




                                                                                                   In other
   words, the evidence necessary to prove the “breach” element for every Class Member – the Policy
   language and the payment data – will be the same irrespective of




           Moreover, damages will be determined based on a formulaic calculation – Transfer Fees of
   $79.85 and sales tax of 6% (plus applicable surtax) of the adjusted vehicle value, less any amounts
   already paid. Martin Decl. at ¶¶15-22. 9 Thus, while the amount of damages may vary (because vehicle
   values vary), the measure of damages is a common issue, and it is the methodology that matters for
   purposes of predominance, not the actual calculated amount. See Klay, 382 F.3d at 1259-60 (footnotes
   omitted) (“[W]here damages can be computed according to some formula, statistical analysis, or other

   9
     For example, assuming the amount of Sales Tax and Transfer Fees owed to Mr. Hernandez is
   $2,613.89 (adjusted vehicle value of $41,400.73 times 0.06 equals $2,484.04, plus $79.85 in Transfer
   Fees, plus $50.00 in local surtax (1% of first $5,000.00 in Miami-Dade County)), the amount in damages
   for Sales Tax and Transfer Fees he is owed is $2,471.33 ($2,613.89 minus the $142.56 that was included
   in Mr. Hernandez’s original total loss claim payment). See Exh. E.


                                                      14
Case 1:19-cv-21761-WPD Document 99 Entered on FLSD Docket 03/18/2020 Page 16 of 23



   easy or essentially mechanical methods, the fact that damages must be calculated on an individual basis
   is no impediment to class certification.”); see also Newberg on Class Actions § 12:2 (“a common method
   for showing individual damages—a simple formula could be applied to each class member’s …
   records—[is] sufficient for the predominance and superiority requirements to be met.”) (footnote
   omitted). As this Court explained in the context of total-loss litigation, if the methodology for
   calculating damages applies class-wide, that the calculation itself will result in different amounts is of
   no import, because such individual amounts are unrelated to liability. Joffe, 2019 U.S. Dist. LEXIS
   176117, at *14-15. In any event, even if damages raise individualized issues, such a finding does not
   defeat class certification. See Brown, 817 F. 3d at 1239 (“The ‘black letter rule’ recognized in every
   circuit is that ‘individual damage calculations generally do not defeat a finding that common issues
   predominate.’”); Butler v. Sears, Roebuck & Co., 727 F.3d 796, 801 (7th Cir. 2013) (“If the issues of
   liability are genuinely common issues…the fact that damages are not identical across all class members
   should not preclude class certification.”).
           Frankly, not only do common questions predominate over individual questions, it is difficult
   to conceive of any material individual questions at all. For this reason, in cases concerning virtually
   identical claims, courts (including this Court) find that “[p]redominance is easily met.” Jones, 2019 U.S.
   Dist. LEXIS 58201, at *17; see also Roth, 2018 U.S. Dist. LEXIS 226658, at *13-14 (noting that
   “[i]nterpretation of uniform material insurance provisions that will determine liability is particularly
   indicative of predominance” and holding the “common legal and factual issues identified in this case”
   addressing underpayment of ACV significantly outweighed any individual questions); Joffe, 2019 U.S.
   Dist. LEXIS 176117, at *13-15 (same); Sos, 2019 U.S. Dist. LEXIS 139680, at *20-21 (because, inter
   alia, sales tax and title transfer fees could be applied formulaically across the class, “[p]redominance is
   easily met.”). This entire litigation revolves around whether Progressive owed Sales Tax and/or
   Transfer Fees to insureds who suffered a total-loss; the answer to that question will resolve essentially
   the entire litigation as to both liability and damages. Moreover, entitlement to ACV does not require
   incurring costs. See, e.g., Mills, 511 F.3d at 1305 (ACV policy does not require insureds to incur costs
   before being entitled to payment of ACV); Parkway Assocs., LLC v. Harleysville Mut. Ins. Co., 129 Fed.
   Appx. 955, 962-63 (6th Cir. 2005) (“Indeed, even if Parkway chooses not to repair its property at all,
   it would still be entitled to what it bargained for: the actual cash value of its loss[.]”); Bastian v. United
   Servs. Auto. Ass'n, 137 F. Supp. 3d 1272, 1278 (M.D. Fla. 2015) (ACV entitled insureds to replacement
   costs “regardless of whether that amount is actually incurred.”); Roth, 2018 U.S. Dist. LEXIS 226554,




                                                        15
Case 1:19-cv-21761-WPD Document 99 Entered on FLSD Docket 03/18/2020 Page 17 of 23



   at *9 (plaintiff was entitled to full ACV even if she never replaced the vehicle). Evidence of whether
   a Class Member replaced their vehicle and the amount incurred (if any) is irrelevant to this litigation.
           Thus, resolution of the claim is subject to common proof. See Kerr v. City of West Palm Beach,
   875 F.2d 1546, 1558 (11th Cir. 1989) (common issues predominate where subject to generalized
   proof). After adjudicating class-wide issues, all that will remain will be ministerial calculation of
   damages utilizing Defendants’ own records – certainly, there will be no need for individualized proof
   concerning “most or all” of the elements of the claim. Klay, 382 F.3d at 1255. Aggregate damages for
   all Class Members, along with interest calculations, will be proven on summary judgment or at trial,
   and individual damages can be calculated and confirmed in a supervised post-judgment process. Id. at
   1273 (district courts may appoint magistrate to “preside over individual damages proceedings”);
   Martin Decl. at ¶¶20-22. 10 As in other total-loss litigation, predominance is easily met here.
             ii.    Class Treatment Is a Superior Method of Adjudication
           Rule 23(b)(3) also requires that class treatment be superior to alternative methods of litigation.
   The focus “is not on the convenience or burden of a class action suit per se, but on the relative
   advantages of a class action suit over whatever other forms of litigation might be realistically available
   to the plaintiffs.” Klay, 382 F.3d at 1269 (citing In re Managed Care Litig., 209 F.R.D. 678, 692 (S.D. Fla.
   2002) (noting superiority analysis “requires the Court to determine whether there is a better method
   of handling the controversy other than through the class action mechanism”)). Generally, where
   common issues predominate, class treatment is superior because “the more common issues
   predominate over individual issues, the more desirable a class action lawsuit will be as a vehicle for
   adjudicating the plaintiffs’ claims.” Id.
            “To determine if the superiority requirement of Rule 23(b)(3) is satisfied, the Court must
   consider the following: (A) the interest of members of the class in individually controlling the
   prosecution or defense of separate actions; (B) the extent and nature of the litigation concerning the
   controversy already commenced by or against members of the class; (C) the desirability or
   undesirability of concentrating the litigation of claims in the particular forum; and (D) the difficulties
   likely to be encountered in the management of a class action.” Jones v. Jeld-Wen, Inc., 250 F.R.D. 685,
   695 (S.D. Fla. 2008); see also City of St. Petersburg v. Total Containment, Inc., 265 F.R.D. 630, 657 (S.D. Fla.

   10
     Notably, this was precisely the process implemented in the Roth litigation. See Exh. L (Roth Omnibus
   Order) at 4-5 (ordering process overseen by magistrate of calculating individual damages). As Mr.
   Martin points out, this process resulted in a jointly proposed Final Judgement in which the Parties
   agreed to calculation of individualized damages for every Class Member, and Class Members were
   specifically identified therein. Martin Decl. at ¶22.


                                                         16
Case 1:19-cv-21761-WPD Document 99 Entered on FLSD Docket 03/18/2020 Page 18 of 23



   2010). Each factor demonstrates the superiority of class treatment over other methods of adjudication
   for the claims alleged in this litigation.
                          1.     Class Member Interests Are Supported by Class Treatment
           The typical claim of each Class Member


             which is relatively small when compared to the cost of litigating a breach of contract case
   against a large insurance company. See Leszczynski, 176 F.R.D. at 676 (“Class actions are particularly
   appropriate, where… multiple lawsuits would not be justified because of the small amount of money
   sought by the individual plaintiffs.”); Dickens v. GC Servs. Ltd. P’ship, 706 Fed. Appx. 529, 538 (11th
   Cir. 2017) (reversing denial of class certification because, inter alia, district court failed to consider that
   “low per-class-member recovery militates in favor of class adjudication.”). The fact that individual
   recovery is low is virtually dispositive of superiority. See Amchem Prods., Inc. v. Windsor, 521 U.S. 591,
   617 (1997) (“While…Rule 23(b)(3) does not exclude from certification cases in which individual
   damages run high, the Advisory Committee had dominantly in mind vindication of the rights of groups
   of people who individually would be without effective strength to bring their opponents into court at
   all.”); Phillips Petro. Co. v. Shutts, 472 U.S. 797, 809 (1985) (noting that the class action mechanism may
   empower “plaintiffs to pool claims which would be uneconomical to litigate individually”).
           This Court has made clear that where the potential recovery is relatively small, the inevitable
   conclusion is that class members cannot have an interest in individual prosecution of a claim for which
   the recovery would not justify such prosecution. See In re Checking Account Overdraft Litig., 307 F.R.D.
   656, 678 (S.D. Fla. 2015) (“Nearly all of the Class members in these actions have claims that are so
   small that…there is no reason to believe that the Class members have any particular interest in
   controlling their own litigation.”). This factor clearly counsels in favor of class treatment. See Roth,
   2018 U.S. Dist. LEXIS 226658, at *15 (finding superiority where “the average claim of each class
   member is approximately $1,480.00, which is relatively small when compared to the cost of litigating
   a breach of contract case against a large insurance company”); Joffe, 2019 U.S. Dist. LEXIS 176117, at
   *16 (same); Sos, 2019 U.S. Dist. LEXIS 139680, at *22 (finding superiority where “the class members’
   interest in controlling the prosecution of these relatively small claims is low”).
                          2.     No Other Litigation Precludes Class Treatment
           There is one other class action, South v. Progressive Select, S.D. Fla. Case No. 1:19-cv-21760, in
   which the plaintiff alleges (against Progressive Select only) failure to pay Transfer Fees as part of ACV
   payment. However, the South case is also pending before this Court, the main claims concern the


                                                         17
Case 1:19-cv-21761-WPD Document 99 Entered on FLSD Docket 03/18/2020 Page 19 of 23



   underlying vehicle valuation, and, in any event, given the case is a class action, it certainly does not
   indicate class treatment is not superior. This factor favors class certification. Klay, 382 F.3d at 1269
   (that other class members had not filed similar individual litigation meant second factor favored
   finding of superiority).
                          3.    It Is Desirable to Concentrate Litigation in This Forum
           The Southern District of Florida is well equipped to handle insurance class actions. In fact,
   this Court has specifically decided virtually identical total-loss claims against other insurers. Roth, 2018
   U.S. Dist. LEXIS 226658; Joffe, 2019 U.S. Dist. LEXIS 176117. All potential class members currently
   reside or did reside in Florida during the class period, and all relevant transactions occurred in Florida.
   See Muzuco v. Re$ubmitIt, LLC, 297 F.R.D. 504, 522 (S.D. Fla. 2013) (because all subject “transactions
   occurred in Florida, litigating this case in a Florida federal district court makes sense.”).
           Additionally, class treatment will conserve judicial resources and offers “substantial economies
   of time, effort and expense” for the parties. Klay, 382 F.3d at 1280; see also, e.g., Upshaw v. Ga. Catalog
   Sales, Inc., 206 F.R.D. 694, 701 (M.D. Ga. 2002) (“Even if sufficient incentive existed for individual
   claimants to pursue their claims separately, class action treatment is far superior to having the same
   claims litigated repeatedly, wasting valuable judicial resources.”). Because the case is subject to
   generalized proof and common issues of liability and damages, it makes little sense to require
   individual class members to litigate the same issue over and over again, even if they were inclined to
   do so for the low amount at issue. See Kennedy v. Tallant, 710 F.2d 711, 718 (11th Cir. 1983) (“Separate
   actions by each of the class members would be repetitive, wasteful, and an extraordinary burden on
   the courts.”). Moreover, this Court already issued a ruling on a Rule 12(b)(6) motion, which impacts
   the analysis and favors concentrating the litigation in this forum. Klay, 382 F.3d at 1271 (“it is desirable
   to concentrate claims in a particular forum when that forum has already handled several preliminary
   matters.”). This factor also militates in favor of class treatment.
                          4.    Class Treatment Is Manageable
           As an initial matter, manageability concerns will rarely suffice to preclude class treatment. Klay,
   382 F.3d at 1272 (manageability “will rarely, if ever, be in itself sufficient to prevent certification of a
   class.”). Moreover, the crux of liability in this case is determined by uniform policy provisions and
   damages will be determined by simple formulas for both Sales Tax and Transfer Fees. On this record,
   the case is not merely manageable as a class, it is ideal for class treatment. See, e.g., Cty. of Monroe, Fla.
   v. Priceline.com, Inc., 265 F.R.D. 659, 672 (S.D. Fla. 2010) (“Given the number of issues subject to class-




                                                         18
Case 1:19-cv-21761-WPD Document 99 Entered on FLSD Docket 03/18/2020 Page 20 of 23



   wide proof, there will be no unique difficulties in managing this case as a class action, beyond those
   inherent in complex cases.”).
           Frankly, there are little manageability concerns at all – certainly, they do not preclude class
   treatment. The case concerns pure policy interpretation, and liability will almost certainly be
   determined at summary judgment. Damages are a ministerial application of rates and fees imposed by
   the State of Florida (and not subject to individualized proof). See Steen v. Capital One (In re Checking
   Account Overdraft Litig.), 2012 U.S. Dist. LEXIS 200108, at *82 (S.D. Fla. Jul. 19, 2012) (because
   damages were a ministerial application, class treatment was manageable and superior). Moreover, as
   discussed above,




   This case is ideal for class treatment precisely because it will be easily managed, as seen in the efficient
   management of similar class actions cited herein.
                                                 V.      NOTICE
           In (b)(3) class actions, Rule 23 requires the “best notice that is practical under the
   circumstances, including individual notice to all members who can be identified through reasonable
   effort.” Fed. R. Civ. P. 23(c)(2)(B). In this case, the putative Class Members were all Progressive
   insureds and
                                                                                      . Courts routinely find
   notice by mail to be appropriate. See, e.g., Allapattah Servs. v. Exxon Corp., 2006 U.S. Dist. LEXIS 88829
   (S.D. Fla. 2006). Rule 23(c)(2)(B) permits notice by mail and electronic means, meaning email. See, e.g.,
   Martin v. Safe Haven Sec. Servs., No. 19-00063-CV-W-ODS, 2019 U.S. Dist. LEXIS 174373, at *7-8
   (W.D. Mo. Oct. 8, 2019) (“[E]mail provides an efficient and cost-effective means of disseminating
   notice documents. . . . Also, the Federal Rules of Civil Procedure state, ‘notice may be by one or more
   of the following: United States mail, electronic means, or other appropriate means.’” (quoting Fed. R.
   Civ. P. 23(c)(2)(B)); Morgan v. Public Storage, 301 F. Supp. 3d 1237, 1262 (S.D. Fla. 2016) (“The email
   notice provided to more than 90% of the Class members in this lawsuit was the best practicable notice
   and was reasonably calculated to apprise them of their rights. Courts consistently approve notice
   programs where notice is provided primarily through email because email is an inexpensive and
   appropriate means of delivering notice to class members.”).
           Concerning more detailed questions related to the form of the notice to be sent, development
   of a website, procedures for opt-outs, etc., Plaintiffs submit the Parties can collaborate to develop a


                                                       19
Case 1:19-cv-21761-WPD Document 99 Entered on FLSD Docket 03/18/2020 Page 21 of 23



   joint notice plan to submit to the Court for approval once this Court certifies the Classes. If the Parties
   are unable to agree, Plaintiffs can submit a Proposed Notice to which Defendants can respond to be
   resolved by the Court.
                                             VI.      CONCLUSION
           As demonstrated herein, this case is ripe for class treatment – indeed, given that it concerns a
   form contract and uniform practices and procedures throughout the entire Class Period, it is the
   quintessential class case. Far from the type of low-cost consumer goods that make class member
   identification difficult, the Classes are ascertainable through objective evidence within Defendants’
   own possession. Joinder of the hundreds of thousands of individual claims is impracticable and
   individual litigation of such claims, even if the relatively low damages renders such litigation
   impracticable, would overwhelm the judicial system with repetitious claims. Plaintiffs’ claims – like
   those of every member of the Classes – depends on the same Policy language and the same practices
   and procedures. This Court’s interpretation of ACV – specifically, whether it includes costs necessary
   to replace a total loss vehicle without precondition – will resolve virtually the entirety of Plaintiffs’ and
   every Class Members’ claim.
           Thus, Plaintiffs respectfully submit this Court should GRANT the foregoing Motion, pursuant
   to Fed. R. Civ. P. 23, and enter an Order:
               •   Certifying the Classes as defined herein;
               •   Appointing Plaintiff Paris and Plaintiff Hernandez as representatives of the
                   Progressive American class, and appointing Plaintiff Hegel as representative of the
                   Progressive Select Class;
               •   Appointing the undersigned as Class Counsel; and
               •   Directing the Parties to submit a proposed Notice Plan complying with Rule 23(c), or,
                   if the Parties are unable to agree, for Plaintiffs to submit a Notice Plan to which
                   Defendants may file objections.
   Dated: March 16, 2020
                                                                                      Respectfully submitted,


                                                                                         By: /s/ Jake Phillips
                                                                                            Jacob L. Phillips
                                                                                              FBN: 0120130
                                                                                       Edmund A. Normand
                                                                                               FBN: 865590


                                                        20
Case 1:19-cv-21761-WPD Document 99 Entered on FLSD Docket 03/18/2020 Page 22 of 23



                                                                     Normand PLLC
                                                            Post Office Box 1400036
                                                             Orlando, FL 32814-0036
                                                                        407.603.6031
                                                            service@ednormand.com
                                                                  ed@ednormand.com
                                                     jacob.phillips@normandpllc.com

                                                       By:       /s/ Joshua R. Levine
                                                                           Jeff Ostrow
                                                                         FBN: 121452
                                                               Jonathan M. Streisfeld
                                                                         FBN.: 117447
                                                                     Joshua R. Levine
                                                                          FBN.: 91807
                                                                  Kopelowitz Ostrow
                                                         Ferguson Weiselberg Gilbert
                                                        One West Las Olas, Suite 500
                                                          Fort Lauderdale, FL 33301
                                                                         954-525-4100
                                                             ostrow@kolawyers.com
                                                              levine@kolawyers.com
                                                           streisfeld@kolawyers.com

                                                                Christopher J. Lynch
                                                                         FBN 331041
                                                           Christopher J. Lynch, P.A.
                                                            6915 Red Road, Suite 208
                                                       Coral Gables, Florida 33143
                                                           Telephone: (305) 443-6200
                                                            Facsimile: (305) 443-6204
                                                        Clynch@hunterlynchlaw.com
                                                      Lmartinez@hunterlynchlaw.com

                                                                     Andrew Shamis
                                                                        FBN: 101754
                                                               Shamis & Gentile, P.A.
                                                             14 N.E 1st Ave Ste. 1205
                                                                    Miami, FL 33132
                                                                        305-479-2299
                                                          ashamis@shamisgentile.com

                                                                      Scott Edelsberg
                                                                        FBN 100537
                                                                Scott Edelsberg, Esq.
                                                                David M. Sholl, Esq.
                                                                       FBN: 0114791
                                                                 Edelsberg Law, P.A.


                                        21
Case 1:19-cv-21761-WPD Document 99 Entered on FLSD Docket 03/18/2020 Page 23 of 23



                                                                  20900 NE 30th Avenue, Suite 417
                                                                              Aventura, FL 33180
                                                                         Telephone: 305-975-3320
                                                                         scott@edelsberglaw.com
                                                                         david@edelsberglaw.com


                                  CERTIFICATE OF SERVICE
           I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed
   with the Clerk of Court by using the CM/ECF system this 16th day of March 2020, which caused a
   copy to be served on all counsel of record.
                                                     /s/ Jake Phillips
                                                     Jacob Phillips




                                                  22
